Title: To James Madison from David Porter, 31 October 1815
From: Porter, David
To: Madison, James


                    
                        
                            Sir.
                        
                        
                            Washington
                            31st. Octr. 1815.
                        
                    
                    Prompted by a desire of serving my country, and of using every effort for her honor and glory; unaided by the council or by the countenance of those high in authority, I come forward, a solitary individual, to suggest to you a plan of equal importance to any that has been undertaken by any nation, at any period, for enlarging the bounds of science, adding to the knowledge of men, and to the fame of the Nation. But without farther preface, I propose to you to undertake a voyage of discovery to the North and South Pacific oceans.
                    It may at first view appear strange that at this late period, a voyage should be proposed with a view to new discoveries. But let it be remembered that so late as 1803. Russia fitted out two ships with this object in view, which expedition attracted the attention of the whole world, afforded important results, and the voyage of G. H. Von Langsdorff must be read with interest by all. Every nation has successively contributed in this way but us; we have proffitted by their labours; we have made no efforts of our own. Even the Dutch and Portuguese have shewn a degree of enterprize which has not

been equalled by us, and when these Sovereigns and nations shall otherwise have been forgotten, the voyages of their navigators will immortalize them. To the voyages of Quiros, Mendana, and others the Spanish nation owes its chief fame, and the voyages of Cook, Anson, Vancouver &c. are the greatest boasts of England. The loss of La Peyrouse has proved to the world how much they were interested in his fate, and the measures adopted by France relating to him, during a period of anarchy, serve to shew the pride and feeling of the nation. All nations for La Peyrouse envy France, and all mankind deplore him. He had much to do—he did much—and left much undone. Ships were sent in search of him and of other objects, and failed from various causes. Of the objects pointed out for his investigation, many are still left for others to investigate, and many interesting points in Geography and Science still remain undetermined.
                    The most important features of Cook’s voyages are descriptions of Islands and people, which had long previous been visited by the Spaniards and others; and altho’ that navigator has immortalized himself, his nation, and every man of the expedition, he has given us no new discoveries. The same may be said of Vancouver; yet the voyages of both will be read with interest, and will undoubtedly be of great utility to those who follow them. Yet minute as they may all appear, there are yet great extents of ocean that have never been traversed by ships, and innumerable islands of which we have only traditionary accounts. There are nations on this globe not known to civilized man, or, if known, known but imperfectly.
                    We, Sir, are a great and rising Nation. We have higher objects in view than the mere description of an island seen before by others, and the mere ascertaining the trade that may be carried on with a tribe of Indians. We possess a country whose shores are washed by the Atlantic and the Pacific—a country on which the Sun shines the greater part of his round—a country on which all the world has turned its eyes—and a country in which even monarchs have sought a refuge. Of its extent, its resources, and inhabitants, we ourselves are ignorant. We border on Russia, on Japan, on China; and our trade is now of sufficient importance there to attract the attention and excite the cupidity of an enemy. We border on islands which bear the same relation to the N. W. Coast as those of the West Indies bear to the Atlantic States: Islands, the Chiefs of which are friendly in the utmost degree to our traders, without any knowledge of the nation to which they belong. Other nations have there been represented by their ships, ours never. Others have contributed to ameliorate their situation and to introduce civilization amongst them; we have proffitted by their philanthropy without having made any return. We have reaped all the advantages of the labors of other nations, and gratitude and duty now call loudly on us to add to their store.
                    The important trade of Japan has been shut to every nation except the

Dutch, who by the most abject and servile means secured a monopoly. Other nations have made repeated attempts at an intercourse with that country, but from a jealousy in the government and from other causes, (among which may be named a want of manly dignity on the part of the negociators) they have all failed. Great changes have since taken place in the world—changes which may have effected even Japan. The time may be favorable, and it would be a glory beyond that acquired by any other nation for us, a nation of only 40 years standing, to beat down their rooted prejudices, secure to ourselves a valuable trade, and make that people known to the world.
                    The same views may be had in regard to China; and if no results should be obtained superior to those produced by the mission of Lord Macartney, we shall have an opportunity, by a display of our ships, to raise ourselves in the estimation of a people who know us now only as merchants.
                    Various other objects could be effected in this voyage. My views are general and they embrace the whole world. Let us visit those parts that have been imperfectly explored, search out those of which we have only traditionary accounts, and traverse those parts of the ocean which have never yet been passed over. Let men of science be employed by the different Societies of America to accompany the expedition, and suffer no means to be left untried by which we may profit.
                    Every thing now favors the object. The world is at peace: we have come honorably out of two naval wars: we have ships which require little or no additional expence: officers who will soon require employment, and who would be greatly benefitted by the experience: and men of talents in every part of the United States who would take pride in placing their nation on an eminence with others.
                    An expedition connected with the one by sea might also be undertaken by land to the Pacific, and pursuing a course different from that followed by others. On arriving at the Pacific, the party might be landed further North or South, and return. Washington might be made a first Meridian for the United States, and the longitude of the discoveries made, calculated therefrom.
                    Nations undertaking similar expeditions have thought it necessary to ask passports invariably from others for the ships. It would be well perhaps to consider whether the United States are not in a state to undertake this voyage without the aid of such passports. With the highest respect I have the honor to be Your very Obt. Servt
                    
                        D Porter
                    
                